Citation Nr: 1101037	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  08-21 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a right hip disorder, 
including as secondary to service-connected disabilities.

2.  Entitlement to an increased evaluation for a left knee 
disorder, currently rated as 10 percent disabling.

3.  Entitlement to an increased evaluation for a left hip 
disorder manifested by traumatic arthritis, currently rated as 10 
percent disabling. 

4.  Entitlement to an increased evaluation for a right knee 
disorder, currently rated as 10 percent disabling. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Dan Schechter

INTRODUCTION

The veteran had active service from September 1979 to August 
1982.

The appeal comes before the Board of Veterans' Appeals (Board) 
from an October 2007 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before a Decision Review Officer at the RO 
in September 2008, and testified before the undersigned Veterans 
Law Judge at a videoconference hearing conducted in March 2010.  
Transcripts are contained in the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant 
when further action is required.


REMAND

The Veteran contends that his left knee, right knee, and left hip 
disorders are more severe than is reflected in the 10 percent 
disability rating assigned for each of these joints.  He further 
contends that service connection for the right hip is warranted 
based on the need to place additional weight on that side due to 
his left hip and knee disabilities.  He also contends that as a 
result of his service-connected disabilities he has experienced 
weight gain which has caused additional stress, including to his 
left hip.  

The Veteran was afforded VA examinations in October 2007 and 
November 2008.  The October 2007 VA examiner found limited 
disability attributable to the service-connected bilateral knee 
and left hip disorders, and instead found considerable limitation 
due to morbid exogenous obesity which the examiner noted 
outmatched the Veteran's considerable strength in his lower 
extremity joints, resulting in significant impairment in 
functioning.  Contrarily, the November 2008 VA examiner found 
considerable disability of the left and right knees and left hip.  
Between the October 2007 and November 2008 examinations, 
specifically in May 2008, the Veteran underwent a left knee 
meniscal repair.  The November 2008 VA examiner failed to note 
relevant findings from the prior VA examination in October 2007, 
and failed to note the May 2008 surgical repair to the left knee 
or its findings, instead merely noting that the Veteran was 
status post left knee meniscal repair.  The November 2008 VA 
examiner did note that the Veteran presented at the examination 
with a limping gait significantly favoring the left side, but 
failed to address whether his left knee had yet healed or whether 
the status post-surgery was still affecting his functioning.  

The November 2008 VA examiner failed to address whether obesity 
was a significant cause of impairment in functioning in the lower 
extremities, instead simply concluding that the Veteran had 
significantly impairing pain in each of the service-connected 
joints, resulting in significant disability.  The October 2007 VA 
examiner, by contrast, concluded that the Veteran had 
considerable fatigability in these joints due to the inability of 
those joints to bear the Veteran's excessive weight despite good 
strength in the joints.  Further, the November 2008 VA examiner 
observed considerably less range of motion in the hip and knee 
joints as compared to findings at the October 2007 examination, 
with no explanation in the balance of the evidentiary record for 
such marked reduction in range of motion.  The Veteran, at his 
hearings in September 2008 and March 2010, did not assert that 
there had been an increase in severity of disability in the 
claimed joints over the interval between October 2007 and 
November 2008 which would explain the change in findings.  

Thus, the Board effectively finds the November 2008 VA 
examination to be inadequate due to its failure to explain 
changes from the prior VA examination or even to address the 
prior VA examination, and failure to otherwise note pertinent 
recent medical history, including the left knee surgery in May 
2008.  

The RO, in the February 2009 Supplemental Statement of the Case, 
found that the November 2008 examination results were an 
"aberration" not meriting consideration because the findings 
differed markedly from those upon prior examination, and because 
these findings included significant limitations of motion in 
affected parts that were not noted in prior treatment records.  
The Board finds, however, that there is insufficient evidence for 
the Board to judge the veracity of the November 2008 VA 
examiner's findings.  If an examination report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for rating purposes.  38 C.F.R. § 
4.2.  An adequate examination must support its conclusion with an 
analysis that can be weighed against contrary opinions.  Stefl v. 
Nicholson, 21 Vet. App. 120, 124-25 (2007).  The Board 
accordingly believes that another VA examination is in order, 
with the examiner reviewing the past medical evidence, commenting 
on notable changes in range of motion and functional use of 
affected parts, and reviewing clinical evidence that may serve to 
support findings of range of motion and functional use.  

It appears that there is also need for an additional Veterans 
Claims Assistance Act (VCAA) letter to inform the Veteran of 
evidence required to support his claims and assistance to be 
afforded him in furtherance of his claims.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The VCAA letter issued in August 2007 erroneously stated that the 
Veteran was not service connected for his bilateral knee 
disorders, and also failed to address secondary service 
connection as a basis for service connection of his claimed right 
hip disorder, pursuant to 38 C.F.R. § 3.310.  



Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran updated VCAA notice, to 
inform him of the evidence necessary to 
substantiate his claims for increased rating 
for left and right knee disorders and left 
hip disorder, and his claim for service 
connection for a right hip disorder.  The 
letter should specifically address VCAA 
notice requirements for increased rating 
claims, and notice of secondary service 
connection as a basis of claim for the right 
hip disorder as due to service-connected 
disabilities.  All records and responses 
received should be associated with the claims 
file, and any indicated development should be 
undertaken.  

2.  Thereafter, afford the Veteran a new VA 
examination by an orthopedist who has not 
previously examined the Veteran, to address 
the nature and severity of his left knee, 
right knee, and left hip disorders, and the 
nature and etiology of his claimed right hip 
disorder.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  All 
necessary studies, tests, and evaluations 
should be performed and the results noted in 
the examination report.

a.  The examiner must review the claims 
file including the reports of past VA 
examinations conducted in October 2007 
and November 2008, as well as VA and 
private treatment records, including the 
August 2007 medical history and July 
2008 medical opinion provided by the 
private treating physician Dr. P.  The 
examiner should also note the private 
knee surgery performed on the left knee 
in May 2008, and any other relevant 
treatments, changes, or progressions of 
disorder or disability of the claimed 
bilateral knees and hips.  

The examiner should specifically address 
the discrepancy in findings between the 
VA examiners in October 2007 and 
November 2008, with the October 2007 
examiner attributing most of the 
Veteran's reduced functioning in the 
joints at issue to his exogenous obesity 
outmatching his strength with resulting 
fatigue in these joints, and the 
November 2008 examiner contrarily 
effectively ignoring contribution to 
disability of the exogenous obesity and 
finding considerably limited range of 
motion and functioning in the affected 
joints due to disability within the 
joints.  

The examiner should also provide an 
opinion addressing the November 2008 
examiner's attribution of  "dizziness 
and imbalance" to the Veteran's "knee 
pain and hip pain."  In this regard, 
the examiner should note the multiple 
other disabilities present and noted by 
the October 2007 examiner but missed or 
ignored by the November 2008 examiner - 
lumbar degenerative disc disease at 
multiple levels status post hemi-
laminectomy at multiple levels, grand 
and petit mal seizures for which he 
receives Social Security disability 
benefits, bronchitis with use of an 
Albuterol inhaler, sleep apnea with use 
of oxygen at night, and considerable 
shortness of breath with any activity.

The examiner must thus resolve 
discrepancies noted in range of motion 
and functional use of affected joints 
attributed to service-connected 
disability versus due to other causal 
factors including obesity.  In so doing, 
the examiner should endeavor to address 
what portion of dysfunction in each of 
the knees and the left hip is 
attributable to disability within the 
joint, and what portion is attributable 
to other causes, including exogenous 
obesity.  The examiner must provide a 
complete explanation supported by the 
evidentiary record for all findings and 
conclusions.  

The examiner should address clinical 
evidence that may serve to support (or 
not support) findings of range of motion 
and limitations in functional use of the 
left knee, right knee, and left hip due 
to service-connected disabilities of 
those joints.  

b.  The examiner should also provide an 
opinion as to whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that any (or all) 
of the Veteran's service-connected 
disabilities of the left knee, right 
knee, and left hip have substantially 
caused or aggravated (permanently 
increased in severity) a current 
disability of the right hip; OR, 
alternatively, whether such causation or 
aggravation is unlikely (i.e., less than 
a 50-50 probability).  

c.  The examiner should consider all 
pertinent evidence, including medical 
and lay evidence, and the credibility of 
such evidence.  When addressing the 
credibility of the Veteran's statements, 
the examiner should clearly articulate 
his/her conclusions about the 
credibility of the statements, and the 
reasons for those conclusions.  

d.  Note:  The term "at least as likely 
as not" as used above does not mean 
merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it.

e.  Note:  The term "aggravated" in 
the above context refers to a permanent 
worsening of the pre-existing or 
underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptoms which resolve with return to 
the previous baseline level of 
disability. 

f.  All opinions provided should include 
discussion of specific evidence of 
record.  The examiner must set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed.  
The conclusions of the examiner should 
reflect review of the claims folder, and 
the discussion of pertinent evidence.  
If some questions cannot be answered 
without resorting to pure speculation, 
the examiner must provide a complete 
explanation as to why that is so.

3.  Thereafter, readjudicate the remanded claims 
de novo.  If any benefit sought by the remanded 
claims is not granted to the Veteran's 
satisfaction, provide him and his representative 
with a Supplemental Statement of the Case and an 
appropriate opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

